           Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 1 of 8




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0559V
                                          UNPUBLISHED


    WANDA RODGERS,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: March 11, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Findings of Fact; Site of Vaccination
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Influenza
                         Respondent.                            (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                                                                (SIRVA)


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                           FINDINGS OF FACT1

       On April 18, 2018, Wanda Rodgers filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered shoulder injuries related to vaccine
administration (“SIRVAs”) in both right and left shoulders casually related to the influenza
(“Flu”) and tetanus, diphtheria, acellular pertussis (“Tdap”) vaccinations which she
received on September 13, 2016. Petition at ¶¶ 3, 14, 17. Petitioner maintains that the

1  Because this unpublished fact ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the fact ruling will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 2 of 8



vaccine record, which indicates she received both vaccinations in her left deltoid, is
erroneous, and that in fact she received one vaccination in each arm. Petition at ¶ 3; see
Exhibit 1 at 65 (vaccine record). The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        For the reasons discussed below, I find Petitioner received one vaccination in her
left deltoid, and the other vaccination in her right deltoid.

   I.     Relevant Procedural History

        Shortly after filing her petition, Ms. Rodgers filed her medical records and a
statement of completion. Exhibits 1-4 and Statement of Completion, filed Apr. 19, 2018,
ECF Nos. 4-5. Following the initial status conference, she filed her affidavit. Exhibit 5,
filed July 30, 2018, ECF No. 11.

       On March 1, 2019, Respondent filed a status report indicating he believed
additional medical records were outstanding -- specifically physical therapy (“PT”) records
and additional documentation regarding the sites of vaccination. ECF No. 19. On May 6,
2019, Petitioner filed her PT records and updated medical records from her orthopedist.
Exhibits 6-7, ECF No. 21. Petitioner also filed a document titled “Objections” arguing that
Respondent improperly included his request for additional documentation regarding the
sites of vaccination in a status report and requesting that Respondent be required to file
his Rule 4(c) report. ECF No. 22. A call was scheduled for May 23, 2019.

       During the call, the parties discussed how best to handle the issue regarding the
sites of vaccination in this case. Petitioner was allowed time to provide any additional
evidence she could obtain regarding the administration of the vaccinations alleged as
causal and to state her preference regarding the next step in the case. Order, issued May
24, 2019, ECF No. 23. In the order, it was noted that Respondent would be allowed to
provide his preference thereafter. Id.

       On August 8, 2019, Petitioner filed additional evidence, obtained from the vaccine
administrator, Petitioner’s primary care provider (“PCP”) Dr. Katzen, regarding the
general practice followed by personnel at the clinic when administering two vaccinations,
the method by which vaccine records are created, documentation of calls Petitioner made
to the clinic in October and November 2016, and a duplicate copy of the medical record
for Petitioner’s visit to the clinic on October 4, 2016. Exhibit 8, ECF No. 28. Thereafter,
the staff attorney contacted the parties by email correspondence regarding their preferred
next step. The parties agreed that Petitioner should file a motion, requesting a factual
finding regarding the sites of vaccination. Order, issued Aug. 12, 2019, ECF No. 30.

      On October 15, 2019, Petitioner filed her motion for a factual finding with a
supporting memorandum attached. Motion for Finding of Fact Regarding Injection Site,
ECF No 31; Petitioner’s Memorandum of Law in Support of Petitioner’s Motion for Finding

                                            2
          Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 3 of 8



of Fact Regarding Injection Site, ECF 31-1. Approximately one month later, on November
14, 2019, Respondent filed his response. Respondent’s Response to Petitioner’s Motion
for Ruling on the Record (“Res. Response”), ECF No. 33. On November 26, 2019,
Petitioner filed a reply. Petitioner’s Reply Memorandum in Support of Petitioner’s Motion
for Finding of Fact Regarding Injection Site, ECF No. 34.

   II.     Issue

       At issue is whether the vaccines alleged as causal in this case were administered,
one in each arm, as Petitioner alleges, or both in her left deltoid as indicated in the vaccine
record. Both vaccines are covered by the Vaccine Program, and Petitioner alleges that
she suffered SIRVAs in both shoulders. 42 C.F.R. § 100.3(a) I., II., XIV. (2017) (most
recent Vaccine Table including the Flu and Tdap vaccines).

   III.    Authority

       Pursuant to Vaccine Act § 13(a)(1)(A), a petitioner must prove, by a
preponderance of the evidence, the matters required in the petition by Vaccine Act
§ 11(c)(1). A special master must consider, but is not bound by, any diagnosis,
conclusion, judgment, test result, report, or summary concerning the nature, causation,
and aggravation of petitioner’s injury or illness that is contained in a medical record.
§ 13(b)(1). “Medical records, in general, warrant consideration as trustworthy evidence.
The records contain information supplied to or by health professionals to facilitate
diagnosis and treatment of medical conditions. With proper treatment hanging in the
balance, accuracy has an extra premium.             These records are also generally
contemporaneous to the medical events.” Cucuras v. Sec’y of Health & Human Servs.,
993 F.2d 1525, 1528 (Fed. Cir. 1993).

       Accordingly, where medical records are clear, consistent, and complete, they
should be afforded substantial weight. Lowrie v. Sec’y of Health & Human Servs., No. 03-
1585V, 2005 WL 6117475, at *20 (Fed. Cl. Spec. Mstr. Dec. 12, 2005). However, this
rule does not always apply. In Lowrie, the special master wrote that “written records
which are, themselves, inconsistent, should be accorded less deference than those which
are internally consistent.” Lowrie, at *19.

        The United States Court of Federal Claims has recognized, however, that
“medical records may be incomplete or inaccurate.” Camery v. Sec’y of Health & Human
Servs., 42 Fed. Cl. 381, 391 (1998). The Court later outlined four possible explanations
for inconsistencies between contemporaneously created medical records and later
testimony: (1) a person’s failure to recount to the medical professional everything that
happened during the relevant time period; (2) the medical professional’s failure to
document everything reported to her or him; (3) a person’s faulty recollection of the events
when presenting testimony; or (4) a person’s purposeful recounting of symptoms that did


                                              3
         Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 4 of 8



not exist. La Londe v. Sec’y of Health & Human Servs., 110 Fed. Cl. 184, 203-04 (2013),
aff’d, 746 F.3d 1335 (Fed. Cir. 2014).

       The Court has also said that medical records may be outweighed by testimony that
is given later in time that is “consistent, clear, cogent, and compelling.” Camery, 42 Fed.
Cl. at 391 (citing Blutstein v. Sec’y of Health & Human Servs., No. 90-2808, 1998 WL
408611, at *5 (Fed. Cl. Spec. Mstr. June 30, 1998). The credibility of the individual
offering such testimony must also be determined. Andreu v. Sec’y of Health & Human
Servs., 569 F.3d 1367, 1379 (Fed. Cir. 2009); Bradley v. Sec’y of Health & Human Servs.,
991 F.2d 1570, 1575 (Fed. Cir. 1993).

        A special master may find that the first symptom or manifestation of onset of an
injury occurred “within the time period described in the Vaccine Injury Table even though
the occurrence of such symptom or manifestation was not recorded or was incorrectly
recorded as having occurred outside such period.” § 13(b)(2). “Such a finding may be
made only upon demonstration by a preponderance of the evidence that the onset [of the
injury] . . . did in fact occur within the time period described in the Vaccine Injury Table.”
Id.

       The special master is obligated to fully consider and compare the medical records,
testimony, and all other “relevant and reliable evidence contained in the record.” La
Londe, 110 Fed. Cl. at 204 (citing § 12(d)(3); Vaccine Rule 8); see also Burns v. Sec’y of
Health & Human Servs., 3 F.3d 415, 417 (Fed. Cir. 1993) (holding that it is within the
special master’s discretion to determine whether to afford greater weight to medical
records or to other evidence, such as oral testimony surrounding the events in question
that was given at a later date, provided that such determination is rational).

   IV.    Finding of Fact

      I make this finding after a complete review of the record to include all medical
records, affidavits, testimony, expert reports, respondent’s Rule 4 report, and additional
evidence filed. Specifically, I base the finding on the following evidence:

          •   On September 13, 2016, at an appointment with her PCP, Petitioner
              received the Flu and Tdap vaccinations. Exhibit 1 at 65.

          •   On October 4, 2016, Petitioner called the clinic of her PCP (Dr. Katzen),
              where she received the vaccinations in question, complaining of soreness
              in both arms after receiving the Flu and Tdap vaccinations the prior month.
              Exhibit 8 at 2. Petitioner first spoke to an individual who reported Petitioner
              “still cannot bring her arm over her head without pain since her last vaccines
              3 weeks ago.” Id. The call was routed another individual at the clinic. After




                                              4
           Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 5 of 8



                 speaking to Petitioner, this individual noted Petitioner “c/o[3] soreness on
                 both arms from when she got the Flu and Tdap vaccine on 9-13-16” and
                 “can’t sleep cause no matter which side she turns, her arms hurt.” Id.
                 (emphasis added). Petitioner’s PCP indicated that he wished to see
                 Petitioner. Id.

            •    At her appointment that same day, Petitioner repeated her complaint of pain
                 in both arms after receiving the Flu and Tdap vaccinations on September
                 2016.4 Exhibit 1 at 2 (indicating “c/o both arms are very painful”). When
                 examining Petitioner, Dr. Katzen observed that she had bilateral tautness
                 and pain. Exhibit 1 at 3 (indicating “B/l[5] deltoid taut and painful”).

            •    Petitioner called her PCP three more times during the month on October 7,
                 13, and 27, 2016. Exhibit 8 at 8-12. The notes from the October 27, 2016
                 call indicate Petitioner wished “to speak with staff about her injection site[6]”
                 and that she had come “in for her flu and Tdap shot and then discovered
                 pain in her shoulders after her injections were given.” Id. at 8.

            •    When visiting her surgeon, Dr. Rivera, on November 8, 2016, Petitioner
                 indicated she wished to postpone surgery on her right medial arm and right
                 medial knee masses[7] because she was having soreness from
                 immunizations. Exhibit 2 at 12-13.

            •    Petitioner called her PCP again on November 10, 2016. Exhibit 8 at 7. On
                 that call, Petitioner “stated her arms/shoulder pain is about the same, not
                 better.” Id. (emphasis added).

            •    At her initial visit with Dr. Campbell at Southwest Arthritis Research Group
                 on February 1, 2017, Petitioner indicated that, after receiving the Flu and
                 Tdap vaccinations in October or November, “she developed swelling in her
                 lateral shoulders (near injection sites) and pain in her shoulders.” Exhibit 3


3The abbreviation “c/o” can stand for the phrase “complains of”. MEDICAL ABBREVIATIONS at 141 (16th ed.
2020).
4 The exact date in this record is listed as September 16, 2016. Exhibit 1 at 2. However, as noted earlier
in this ruling, the correct date of vaccination is September 13, 2016. Exhibit 1 at 65.

5It appears this abbreviation stands for “bilateral”. MEDICAL ABBREVIATIONS at 89 (indicating the
abbreviation “BL” can mean bilateral).

6Although this entry uses the singular site, instead of sites, it also references to two vaccination. Exhibit 8
at 8. Thus, it appears the use of the singular site was a simple mistake.

7 When she received the vaccinations alleged as causal in this case, Petitioner was visiting her PCP for
follow-up regarding these two masses. Exhibit 1 at 62. At that visit, she indicated she had these lipomas
for five years, that the lipoma on her knee was increasing in size and painful, and that the lipoma on her
right arm hurt when she exercised. She requested this surgical referral at that visit. Id. A lipoma is “a
benign, soft, rubbery, encapsulated tumor of adipose tissue, usually composed of mature fat cells.”
DORLAND’S ILLUSTRATED MEDICAL DICTIONARY (“DORLAND’S”) at 1063 (32th ed. 2012).

                                                       5
         Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 6 of 8



              at 7. She indicated she “was diagnosed with cellulitis and treated with
              bactrim.” Id.

          •   When Petitioner was first seen by an orthopedist on April 5, 2017, she
              indicated “[s]he had vaccines in both shoulders back in September.” Exhibit
              4 at 5. She described her pain as immediate, present for six months. The
              orthopedist, Dr. Flanagin, opined that Petitioner’s “[s]ymptoms seem
              consistent with SIRVA” and injected both shoulders with lidocaine and
              Kenalog. Id. at 7-8.

          •   At her initial PT appointment, Petitioner reported that both her shoulders
              became swollen after receiving the Flu and Tdap vaccinations. Exhibit 7 at
              13, 17. This history is included in the medical records from each subsequent
              session. Id. at 20, 23, 26, 29, 32, 35, 38, 41, 47, 50, 53.

          •   Petitioner’s PCP provided written responses to questions posed by
              Petitioner’s counsel. According to these written responses, the clinic’s
              policy is to administer vaccines in both shoulders when administering more
              than one vaccine. Exhibit 8 at 1. Furthermore, the vaccination administration
              site “is documented in an electronic health record, with a ‘drop down’ box,
              where the person administering the vaccination selects the administration
              location.” Id.

       The above medical entries show Petitioner consistently reported pain and/or
soreness in both shoulders after receiving the Flu and Tdap vaccinations. Although
Petitioner generally referred to the location of her symptoms, rather than the injections
themselves, the inference that she received the vaccinations in both shoulders is clear.
At her April 5, 2017 visit to her orthopedist, Petitioner specifically stated that the
September vaccinations were administered in both shoulders. Exhibit 4 at 5. At a
February 1, 2017 visit to Dr. Campbell she described her bilateral swelling as occurring
“near site injections”. Exhibit 3 at 7.

        Petitioner made five of these representations within 60 days of vaccination, to
individuals at her PCP’s clinic where she received the vaccines. The documentation
regarding these complaints contain no evidence that individuals at the clinic disagreed
with or attempted to contradict Petitioner’s representation that she received the vaccines
alleged as causal in both shoulders. Furthermore, when seen by her PCP on October 4,
2016, 21 days after vaccination, he observed tautness and pain in both shoulders. Exhibit
1 at 3.

        Respondent argues that the histories provided by Petitioner in the more
contemporaneously created medical records should be given little weight since they are
derived from information provided by Petitioner. Res. Response at 6. Respondent seems
to argue these histories should be afforded the same weight as later allegations made by
a petitioner in a vaccine proceeding. Id. (quoting § 13(a)(1) (“the spcial master . . . may
not make such a finding . . . based on the claims of a petitioner alone, unsubstantiated by
medical record or medical opinion”). However, the Federal Circuit has stated that
“[m]edical records, in general, warrant consideration as trustworthy evidence . . . [as they]
contain information supplied to or by health professionals to facilitate diagnosis and

                                             6
         Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 7 of 8



treatment of medical conditions.” Cucuras, 993 F.2d at 1528 (emphasis added). Thus, the
Circuit has instructed that greater weight should be accorded to this information even
when the information is provided by Petitioner.

       The record evidence, by contrast, is somewhat thinner in supporting administration
having only occurred in one arm -- although the document that says so is the vaccine
record itself. Exhibit 1 at 65. But Petitioner has offered persuasive arguments for why this
record should not be taken at face value. As indicated in the documentation provided by
Petitioner’s PCP, in filing out a vaccine administration record, the administrator would
note the site of vaccination in an electronic record, using a “drop down” box. This method
of documentation requires less effort on the part of the administrator than other methods,
such as a written notation or requirement to circle left or right deltoid. Given that Petitioner
received two vaccinations that day, it is reasonable to infer that the administrator
mistakenly clicked the “drop down” box for left deltoid both times. It is unlikely that the
vaccine administrator or Petitioner would have noticed this type of mistake.

       Additionally, Petitioner’s PCP has noted the general practice at his clinic is to
administer one vaccine in each arm. Exhibit 8 at 1. Although Petitioner was experiencing
lipomas on her right arm and knee which had existed for five years, the location of the
mass on her right arm should not have caused the vaccine administrator to deviate from
this general practice. As noted in the medical records from Petitioner’s surgeon, Dr.
Rivera, the lipomas were located on the medial right arm and medial right knee. Medial
means “pertaining to the middle; closer to the median plane or the midline of a body or
structure.” DORLAND’S at 1118. Thus, it appears Petitioner’s lipomas were located lower
on her arm, possibly on the inner part of her elbow and the inner side of her right knee.
This placement would not have caused the vaccine administrator to avoid injecting
Petitioner’s right shoulder. In fact, the medical record from that September 13, 2016 visit
indicates Petitioner’s blood pressure was taken on her right arm. Exhibit 1 at 63.
Additionally, it appears that Petitioner received an influenza vaccination in her right upper
arm in October 2012, at a time when her lipomas were most likely present. Exhibit 1 at
90.

         There is one other entry (from the record of Petitioner’s October 4, 2016 call to her
PCP) which would support the proposition that Petitioner received both vaccines in her
left deltoid. This record is from the individual who first answered Petitioner’s call, and
indicates Petitioner purported that she could not raise her arm (singular) due to the
vaccines she received. Exhibit 8 at 2. However, that entry is contradicted by the note from
the individual to whom the call was transferred and history provided by Petitioner at the
visit later that same day. Those entries clearly indicate Petitioner complained of soreness
and pain in both shoulders. Exhibit 1 at 2; Exhibit 8 at 2, 4.

       Accordingly, I find there is preponderant evidence to establish the two vaccinations
alleged as causal in this case were administered on September 13, 2016, one in
Petitioner’s left deltoid and one in Petitioner’s right deltoid.

   V.      Scheduling Order

      Given my finding of fact regarding the site of Petitioner’s vaccinations, Respondent
should evaluate and provide his current position regarding the merits of Petitioner’s case.

                                               7
        Case 1:18-vv-00559-UNJ Document 39 Filed 04/14/20 Page 8 of 8



      Respondent shall file a Status Report regarding his current position by no
than Friday, April 10, 2020.

IT IS SO ORDERED.

                              s/Brian H. Corcoran
                              Brian H. Corcoran
                              Chief Special Master




                                       8
